Citation Nr: 1715190	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for status post right shoulder acromioplasty with rotator cuff repair and degenerative joint disease (right shoulder disability). 

2.  Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for residuals of left shoulder post-surgical rotator cuff tear with degenerative joint disease (left shoulder disability). 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which awarded service connection for right and left shoulder disabilities, effective September 19, 2002.  The Veteran disagrees with the effective date assigned for the award of service connection. 

The Veteran presented testimony before the Board in March 2012; a transcript of the hearing has been associated with the electronic record.

In May 2014, the Board found the Veteran raised a claim of clear and unmistakable error (CUE) in November 1969 and May 1982 rating decisions denying service connection for right and left shoulder disabilities.  The Board determined the raised CUE claim was an inextricably intertwined issue with the claim for an earlier effective date for the award of service connection for right and left shoulder disabilites, and remanded both to Agency of Original Jurisdiction (AOJ).  

In June 2016, the RO determined that no revision was warranted in the decisions dated November 1969 and May 1982, to deny service connection for right and left shoulder disabilities.  To date, the Veteran has not appealed the June 2016 rating decision.  The claim for earlier effective date for the award of service connection for right and left shoulder disabilities has been readjudicated, and a supplemental statement of the case (SSOC) was issued in June 2016.  As the claim for CUE has been adjudicated, and the claim for earlier effective date continues to be denied, the matter has been returned to the Board and is now ready for appellate disposition
A review of the record revealed that documents associated with the claims file were not uploaded to the Veterans Benefits Management System (VBMS).  A complete rescan of the entire claims file was performed by the RO in March 2017.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a bilateral shoulder disability was filed in June 1969 and denied in an unappealed November 1969 rating decision.

2.  In January 1970, the Veteran's complete service treatment records (STRs) were received. 

3.  The Veteran filed a claim for service connection in April 1982 for a left shoulder disability, which was denied in an unappealed May 1982 rating decision.  

4.  A final July 1999 rating decision denied service connection for a right shoulder disability and determined that there was no new and material evidence to reopen the claim for service connection for a left shoulder disability. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 19, 2002 for the grant of service connection for right and left shoulder disabilities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).

The appeal arises from a disagreement with the effective date following grant of service connection.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is therefore required.

The Board also finds that VA has fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the issue has been obtained.  The evidence includes his service treatment records, previous applications for VA benefits, prior rating decisions, VA examination reports, post-service medical records, and lay statements, to include the testimony presented at the March 2012 Board hearing. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue decided below.  The outcome of the appeal turns on a determination as to the date that a claim for benefits was filed based on information and evidence that has already been associated with the claims file. Therefore, the Board is satisfied that no further development action is required.

Legal Criteria 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  The communication may be from the Veteran, his or her representative, a Member of Congress, or anyone acting as next friend of a Veteran who is not sui juris.  38 C.F.R. § 3.155.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

Analysis

A review of the electronic record reveals that in June 1969, the Veteran filed an application for VA disability compensation, wherein he stated that he was seeking service connection for a bilateral shoulder disability.  He stated that he was treated at a Vietnam base hospital during service and that he reported pain in both shoulders during separation from service.  

In a November 1969 rating decision, the RO denied the Veteran's service connection claim.  A review of that decision reveals that the RO denied the Veteran's claim based on a September 1969 VA examination report that indicated that the Veteran did not have right and left shoulder disabilities.  The Veteran did not file a notice of disagreement (NOD), and the decision became final.  38 C.F.R. § 20.302(a).

In May 1982, the Veteran indicated that he would like to reopen his claim for disability compensation and requested service connection for his left shoulder, which had been bothering him since his discharge from service.  The RO denied the claim on the basis that the disability was shown to have existed prior to service and was due to trauma not in any way related to service.  Again, the Veteran did not file a NOD, and the decision became final.  38 C.F.R. § 20.302(a).  

The Veteran filed another claim in May 1999 to reopen his request for service connection for right and left shoulder disabilities.  In a July 1999 rating decision, the RO denied service connection for the right shoulder and found that there was no new and material evidence to reopen the claim for service connection for the left shoulder.  The Veteran did not initiate an appeal, and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 C.F.R. § 20.302(a).  

The Board reopened the previously denied claim for right and left shoulder disabilities in February 2007 and remanded the de novo claim for further development (obtain records and examination) and adjudication.  The RO ultimately awarded service connection in April 2007 for status post acromionplasty with rotator cuff repair and degenerative joint disease, right shoulder (right shoulder disability) and residuals of post surgical rotator cuff tear with degenerative joint disease, left shoulder (left shoulder disability), effective September 19, 2002-the date of the Veteran's request to reopen his claims.  The award was based on private and VA medical opinions and lay testimony establishing a relationship between the Veteran's current shoulder disabilities and his military service.  

In June 2016, the RO determined that no revision was warranted in the decisions dated November 1969 and May 1982, to deny service connection for right and left shoulder disabilities, based upon CUE.  The Veteran has not appealed the June 2016 decision.  The claim for an earlier effective date was readjudicated in a June 2016 SSOC and the matter was returned to the Board. 
   
Having determined that the November 1969 and May 1982 RO decisions were final and no revision was warranted based on CUE, the Board finds that there is no basis upon which to assign an effective date prior to September 19, 2002, for the award of service connection for right and left shoulder disabilities.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose, in this case, September 19, 2002.  38 C.F.R. § 3.400(q)(2). 

The Board has also considered the applicability of 3.156(c) and whether this provision warrants an earlier effective date for the Veteran's claims.  The Veteran contends that additional service department records received by VA following the original November 1969 denial of his claim require an earlier effective date commensurate with his original claim, pursuant to 38 C.F.R. § 3.156(c).  

However, the Board finds that an earlier effective date on this basis is not warranted.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held, as is the case here, that 38 C.F.R. § 3.156(c) does not apply once newly associated service department records are considered by VA and the claim is denied.  See Blubaugh v. McDonald, 773 F.3d 1310 (2014).  The Federal Circuit held that only if VA grants benefits resulting from the reconsideration of the merits under 38 C.F.R. § 3.156(c)(1) must VA consider an earlier effective date under 38 C.F.R. § 3.156(c)(3) and (4).  Blubaugh, 773 F.3d at 1314 (holding that if new military records are received but do not lead to a favorable decision in the claim stream where they are first considered, then 38 C.F.R. § 3.156(c) will not apply in a future reopening even if those records form part of the basis of the ultimate grant of benefits).

The Veteran has repeatedly argued that his service treatment records STRs were not received and considered by the RO until 2003-when he received an anonymous package containing the records.  However, a thorough review of the record reveals a clear timeline of the RO's attempts to obtain, and actual receipt of, the Veteran's STRs.  On July 10, 1969, one month following the Veteran's original claim for service connection, the RO submitted a request for the Veteran's medical records.  This request was received by the Bureau of Medicine and Surgery, Department of the Navy (Bureau) on August 18, 1969.  Soon thereafter, on August 26, 1969, the Head of the Medical Records Branch sent a letter to the RO confirming receipt of the request and indicating that they were not able to provide a "complete reply" to the request immediately.  The RO reached out to follow-up with the Bureau on October 10, 1969 in an attempt to expedite its request to obtain all of the Veteran's medical records.  On December 1, 1969, the Bureau sent the RO VA Form 07-3101 containing the Veteran's separation forms as well as medical records.  As indicated by the Form's date stamp, the documents were received by the RO on January 2, 1970.  Accordingly, the Board finds that Veteran's STRs have been associated with the claims file since that date.

As such, the Board finds that an earlier effective date under 38 C.F.R. § 3.156(c)(3) and (4) is not warranted.  Although the Veteran's STRs were received in January 1970, two months after the original November 1969 rating decision, they were considered in both the May 1982 and July 1999 rating decisions.  The RO explicitly addressed the consideration of the Veteran's STRs in its May 1982 rating decision denying service connection for a left shoulder disability and treated the claim as one for service connection rather than a request to reopen, further evidencing reconsideration by the RO.  Similarly, in the July 1999 rating decision, the RO listed the Veteran's STRs and VA treatment records as evidence it considered in making its determination denying service connection for right and left shoulder disabilities.  The RO's treatment of the Veteran's claim for a left shoulder disability as a request to reopen, and his claim for a right shoulder disability as a claim for service connection, also indicates the RO's reconsideration of his claim for a right shoulder disability based on the STRs submitted in 1970s.

In sum, the service department records received in January 1970 do not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(c)(1), as VA's duty to reconsider the claim in light of the additional service treatment records was met when VA issued the unappealed May 1982 and July 1999 rating decisions.

The Board acknowledges the Veteran's contention that he had a bilateral shoulder disability since his discharge from service and therefore, his original date of claim should control, clearly asserting that he was entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran and grateful for his service to our country, the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for status post right shoulder acromioplasty with rotator cuff repair and degenerative joint disease (right shoulder disability) is denied.

Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for residuals of left shoulder post-surgical rotator cuff tear with degenerative joint disease (left shoulder disability) is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


